TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00442-CR




                                       In re Shane Brooks




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-263-C277, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Shane Brooks seeks to appeal an order holding him in contempt for his conduct as

counsel during the trial of cause number 07-185-K277, State of Texas v. Seneka Deray Johnson, in

the 277th District Court of Williamson County. Brooks’s counsel was asked to submit a letter

explaining this Court’s jurisdiction to consider the appeal. There was no response to this request.

               A court of appeals lacks jurisdiction to review a contempt order on direct appeal.

Ex parte Hawkins, 885 S.W.2d 586, 587 n.3 (Tex. App.—El Paso 1994, orig. proceeding) (citing

Ex parte Eureste, 725 S.W.2d 214, 216 (Tex. Crim. App. 1986); see Tracy v. Tracy, No. 05-05-

01574-CV, 2007 WL806358 at *2 (Tex. App.—Dallas 2007, no pet.) (citing Texas Animal Health

Comm’n v. Nunley, 647 S.W.2d 951, 952 Tex. 1983). The appropriate remedy is by original writ

of habeas corpus. Eureste, 725 S.W.2d at 216. This Court does not have original habeas corpus

jurisdiction in criminal cases. Tex. Gov’t Code Ann. § 22.221(d) (West 2004).
              The appeal is dismissed.



                                          ___________________________________________
                                          G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: September 20, 2007

Do Not Publish




                                             2